Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2004/0146849 A1 – hereafter ‘849).
‘849 discloses a biochip that uses a direct detection method such as a patch clamp (Abstract) that includes the following limitations for claims 1 and 5: 
“A measuring device having a patch clamp”: ‘849 discloses a patch clamp measuring device ([0050]).  
“a patch clamp”: ‘849 discloses a patch clamp detection structure ([0133]).  
“a first fluid channel disposed on the top of the patch clamp
“a second fluid channel disposed on the bottom of the patch clamp”: ‘849 discloses a second or lower fluid channel (Fig. 17; [0025]).  
“the patch clamp includes the following:”: ‘849 discloses an array (array 182; Fig. 17; [0025]) or patch clamp that includes the following limitations.  
“a puller having a through region with a predetermined length such that an object is sucked therethrough”: ‘849 discloses a through-hole (hole 183; [0025]; Fig. 17) that is being interpreted as the puller of the instant application and has a predetermined length.  
“a silicon wafer configured to support the puller”: ‘849 discloses that the substrate (substrate 10; Fig. 1; Fig. 17; [0009]; [0025]) can be made from silicon and supports the puller.  
“an insulating layer disposed on a surface of the silicon wafer and a surface of the puller”: ‘849 discloses a polymer coating can be placed on the substrate ([0009]; Fig. 1]) that provides a seal between the surface of the substrate and the cell.  This coating can be made from polyimide, PDMS or paralyene ([0321]) where this is being interpreted as the insulating layer.  While the embodiment of Figure 17 does not specifically disclose using this coating, it would have been obvious to one of ordinary skill in the art at the time of filing to include the coating of Figure 5 within Figure 17 in order to improve the seal between the substrate and the cell.  The suggestion for doing so at the time would have been in order to 
“an electrode layer disposed on a surface of the insulating layer.”: The electrodes of ‘849 (Fig. 17; electrode 186; [0025]) are being interpreted as being disposed on a surface of the insulating layer.  
The difference between claims 1 and 5 is that the insulating layer is on both the wafer and the surface of the puller.  For claim 5, ‘849 discloses that the capillary and substrate can have an insulating layer ([0321]; [0432]) and it would be obvious to one of ordinary skill in the art at the time of filing using the same reasoning as claim 1. 
For claim 2, the embodiment of Figure 17 of ‘849 does not explicitly disclose that the puller extends in a first direction.  ‘849 discloses that the ion transport detection structure can includes a capillary structure (capillary 152; Fig. 15; [0023]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to include the capillary of Figure 15 within Figure 17 of ‘849 in order to have a site to process the cell sample.  The suggestion for doing so at the time would have been in order to have a surface to enhance the electrical seal of the cell ([0427]).  
For claims 3 and 6, the embodiment of Figure 17 of ‘849 does not explicitly disclose that the puller extends in a first direction.  ‘849 discloses that the ion transport detection structure can includes a capillary structure (capillary 152; Fig. 15; [0023]).  The capillary of ‘849 can have a funnel shape ([0023]) and therefore has the shape of a pipette.  
It would have been obvious to one of ordinary skill in the art at the time of filing to include the capillary of Figure 15 within Figure 17 of ‘849 in order to have a site to process the 
For claims 4 and 7, ‘849 discloses that the capillary and substrate can have an insulating layer ([0321]; [0432]) and it would be obvious to one of ordinary skill in the art at the time of filing using the same reasoning as claim 1. 


Allowable Subject Matter
Claims 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: for claim 8, the prior art fails to teach or fairly suggest a method of manufacturing a patch clamp that includes the steps of a first step of etching a peripheral region of a first type filler while leaving the first type filler in a silicon wafer in a downward direction from a top surface of the silicon wafer; a second step of bonding a glass wafer to the top surface of the silicon wafer; a third step of forming a first type puller by filling the peripheral region etched in the first step with glass through a reflow process of the glass wafer, wherein the filler of the silicon 20wafer is positioned at a center of the first type puller; a fourth step of etching a peripheral region of the puller in the silicon wafer, after removing the glass wafer present on the top surface of the silicon wafer; a fifth step of forming a second type puller from the first type puller by additionally performing a reflow of glass on the first type puller;  25a sixth step of etching the filler of the silicon wafer positioned at a center of the second type puller;  17Attorney Docket No. 11122-004US1 a seventh step of etching in an upward direction from a bottom surface of the silicon wafer to the bottom of the second type puller; an 
Claims 9 and 10 would be allowable for the same reasons as claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bech et al. (US 2002/0063067 A1) discloses a system for monitoring electrophysiological properties of ion channels of ion channel-containing membranes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799